Citation Nr: 9932457	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  98-12 085A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable evidence (CUE) in 
the Board of Veterans' Appeals (Board) decision of March 13, 
1998, which denied entitlement to recognition of the 
appellant as the surviving spouse of the veteran for purposes 
of Department of Veterans Affairs (VA) benefits.  


REPRESENTATION

Moving Party Represented by:  Conrado S. Gonzales


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran had active service with the Philippine Scouts 
from August 1919 to March 1945 and from July 1946 to January 
1949.  He also had active service with the Armed Forces of 
the United States from March 1945 to June 1946 and from 
January 1949 to June 1950.  He died in August 1982.

This case comes before the Board on motion by the moving 
party alleging CUE in a March 13, 1998 decision.


FINDINGS OF FACT

1. In a March 13, 1998 decision, the Board denied entitlement 
to recognition of the appellant as the surviving spouse of 
the veteran.

2. The Board's March 13, 1998 decision was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's March 13, 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-
20.1411 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the Board denied the appellant's claim for 
entitlement to recognition as the surviving spouse of the 
veteran for purposes of VA benefits.  This conclusion was 
predicated on a determination that, following the death of 
the veteran, the appellant had held herself out openly to the 
public as the spouse of another man, A.E.  In large measure, 
this determination was based on the findings of a field 
investigation conducted by the VA which found that the weight 
of the probative evidence established that the appellant had 
lived in a spousal relationship with A.E. following the 
veteran's death.  Accordingly, the appellant was not entitled 
to VA benefits as the surviving spouse of the veteran.

Following the Board's March 1998 decision, the moving party 
submitted a statement which was construed as a request for 
reconsideration of that determination.  Reconsideration of 
the determination was denied in July 1998.  At that time, the 
appellant was informed that the Board was in the process of 
promulgating regulations regarding revision of prior Board 
decisions on the grounds of CUE, and had decided to defer 
determinations on all such requests until these regulations 
had been finalized.  In April 1999, the Board provided to the 
moving party a copy of the pertinent regulations regarding a 
request for CUE review of a Board decision.  She was advised 
to review the pertinent regulations and specifically confirm 
that she wished to proceed with CUE review.  In a statement 
dated in May 1999, the appellant made arguments concerning 
CUE.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  The Board notes 
that it has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.

In this case, the moving party has not demonstrated that the 
Board's March 1998 decision contains CUE.  As the Board 
pointed out, several individuals, including members of the 
community in which the appellant resided, were contacted in 
conjunction with the field investigation.  They related that 
the appellant and A.E. had held themselves out to the public 
as husband and wife.  The moving party argues that she 
remains a widow; that she was not afforded due process of 
law; that the decision was based solely on oral testimony; 
and that she was not living with another man.  Such 
allegations do not constitute a valid claim of CUE.  As 
stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the correct facts, as set forth in the claims 
folder, to include the field examination, the testimony of 
the appellant at a hearing at the RO in April 1993 and 
various statements of the appellant were before the Board at 
the time of the March 1998 decision.  The Board concedes that 
the appellant consistently denied that she had lived in a 
marital relationship after the death of the veteran.  She 
specifically denied living in a husband and wife relationship 
with A.E.  The findings of the field examiner, as summarized 
in the administrative decision of November 1992, were based 
on interviews with a number of people, including the 
appellant and A.E.  The field examiner listened to the 
testimony and observed the demeanor of the people he 
contacted.  His opinion was based on a weighing of the 
available evidence.  It cannot be stated that the failure to 
recognize the appellant as the surviving spouse of the 
veteran constituted "undebatable" error.  The March 1998 
Board decision was, therefore, consistent with and supported 
by the law applicable for determining entitlement to 
recognition as the surviving spouse of the veteran for 
purposes of VA benefits.  The Board concludes, therefore, 
that the failure to recognize the appellant as the surviving 
spouse of the veteran was a reasonable exercise of 
adjudicatory judgment and did not involve CUE.  

In addition, the Board notes that the arguments raised by the 
appellant relate to the interpretation and evaluation of the 
evidence.  In this respect, the appellant has raised a 
generic allegation of error concerning the March 1998 Board 
decision, but not necessarily the discrete issue of CUE.  The 
appellant has alleged that the March 1998 decision was the 
product of error because it was based on verbal declarations 
and not on documentary evidence.  The nature of the evidence 
was a question for the Board to consider.  This claim, 
however, relates to how the evidence was weighed.  This 
argument, therefore, represents a clear-cut example of 
disagreement as to how the evidence was interpreted and 
evaluated and, as such, cannot constitute a basis for a 
finding of CUE.  See 64 Fed. Reg. at 2139 (to be codified at 
38 C.F.R. § 20.1403(d)(3)); see also Luallen, supra.

Moreover, the mere allegation that she was denied due 
process, without providing any specifics for the claim, does 
not support a finding of CUE in the March 1998 Board 
decision.  

After careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
March 1998 decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.










ORDER

The motion for revision of the March 13, 1998 Board decision 
on the grounds of CUE is denied.



		
	Deborah W. Singleton 
Member, Board of Veterans' Appeals

 


